EXHIBIT 10.18

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”) effective as of the day of
July 1, 2003 is between the Argonaut Group, Inc. a Delaware corporation (the
“Company”) and Mark E. Watson, III (the “Employee”).

 

RECITALS:

 

The Company desires to continue the services of the Employee in the business of
the Company as its President and Chief Executive Officer.

 

The Employee desires to continue his employment relationship with the Company.

 

NOW, THEREFORE, in consideration of the promises and mutual agreements herein
set forth, the parties hereby agree as follows:

 

1. Term of Employment. The period of employment of Employee by the Company under
this Agreement (the Employment Period) shall commence on the Effective Date and
shall terminate on the third anniversary thereof. The Employment Period may be
sooner terminated in accordance with Section 7 of this Agreement.

 

2. Duties. During his employment by the Company, the Employee shall perform such
duties as shall from time to time be delegated or assigned to him by the
Company. Employee agrees to serve the Company in the position of President and
Chief Executive Officer and to perform diligently and to the best of his
abilities the duties and services pertaining to such office. Employee’s
employment shall also be subject to the policies maintained and established by
the Company, if any, as the same may be amended from time to time. Unless
otherwise agreed by the Company and Employee, Employee’s principal place of
business with the Company shall be in San Antonio, Texas. Employee acknowledges
and agrees that Employee owes a fiduciary duty of loyalty, fidelity and
allegiance to act at all times in the best interests of the Company and to do no
act that would injure the business, interests, or reputation of the Company or
any of its affiliates. In keeping with these duties, Employee shall make full
disclosure to the Board of Directors of all business opportunities pertaining to
the business of the Company or its affiliates and should not appropriate for
Employee’s own benefit, business opportunities that fall within the scope of the
businesses conducted by the Company and its affiliates.

 

3. Compensation.

 

  a. Base Salary. The Company shall pay to Employee an initial base salary of
$41,666.67 per month (the “Base Salary”), less all applicable legal deductions
and/or



--------------------------------------------------------------------------------

withholding. If annualized, this Base Salary would equal $500,000 per year, less
all applicable legal deductions and/or withholding . The Base Salary shall be
payable in accordance with the Company’s policies in effect from time to time,
but in any event no less frequently than monthly. The Base Salary shall be
reviewed annually by the Compensation Committee of the Board of Directors (“the
Committee”) for possible increase (but not decrease); the Board of Directors
may, in its sole discretion, choose to increase the Base Salary during the Term
of this Agreement. If the Base Salary is increased by the Company, such Base
Salary then constitutes the Base Salary for all purposes of this Agreement.

 

  b. Incentive Bonus. In addition to the Base Salary, during the Term of this
Agreement, Employee may, in the sole discretion of the Board of Directors, be
awarded an incentive bonus based upon the achievement of specific Company
objectives as determined by the Company and the Employee and set forth in a
separate written bonus plan (the “Bonus Plan”).

 

  c. As additional compensation for the Employee, the Company shall provide or
maintain the medical and health insurance benefits on the same terms and
conditions as are made available to all employees of the Company generally.

 

4. Vacation. Employee shall be entitled to a reasonable vacation(s) during each
year of his employment under this Agreement.

 

5. Reimbursement For Expenses; Working Space. The Company shall reimburse the
Employee for all reasonable and necessary travel expenses and other
disbursements incurred by him for or on behalf of the Company in the course and
scope of his employment under this Agreement. The Company shall furnish Employee
with offices, supplies, equipment and such other facilities and services as are
suitable for performance of Employee’s duties hereunder at the Company’s offices
in San Antonio, Texas or provide an allowance sufficient to allow Employee to
obtain same.

 

6. Remedies for Breach. In addition to the rights and remedies provided in
Section 7, and without waiving the same if Employee breaches, or threatens to
breach, any of the provisions of Sections 9, 10 or 11, the Company shall have
the following rights and remedies, in addition to any others, each of which
shall be independent of the other and severally enforceable:

 

  a. The right and remedy to have such provisions specifically enforced by any
court having equity jurisdiction. Employee specifically acknowledges and agrees
that any breach or threatened breach of the provisions of Sections 9, 10 or 11
hereof will cause irreparable injury to the Company and that money damages will
not provide an adequate remedy to the Company. Such injunction shall be
available without the posting of any bond or other security. If the Employee is
determined to have

 

- 2 -



--------------------------------------------------------------------------------

breached any provision of Sections 9, 10 or 11 the court or arbitrators shall
extend the effect of the non-competition provisions for an amount of time equal
to the time the Employee was in breach of Section 9.

 

  b. The right to require Employee to account for and pay over to the Company
all compensation, profits, monies, accruals, increments or other benefits
(hereinafter collectively the “Benefits”) derived or received by the Employee as
a result of any transactions constituting a breach of any of the provisions of
Sections 9, 10 or 11.

 

  c. Upon discovery by the Company of a breach or threatened breach of Sections
9, 10 or 11, the right to immediately suspend payments to Employee under Section
3 or 8 pending a resolution of the dispute.

 

  d. The right to terminate Employee’s employment pursuant to Section 7.

 

7. Termination of Agreement.

 

  a. Death. This Agreement shall automatically terminate upon the death of
Employee.

 

  b. Disability. If, as a result of Employee’s incapacity due to physical or
mental illness, Employee shall have been substantially unable, either with or
without reasonable accommodation, to perform his duties hereunder for an entire
period of six (6) consecutive months, and within thirty (30) days after written
Notice of Termination is given after such six (6) month period, Employee shall
not have returned to the substantial performance of his duties on a full-time
basis, the Company shall have the right to terminate Employee’s employment
hereunder for Disability, and such termination in and of itself shall not be,
nor shall it be deemed to be, a breach of this Agreement. Any dispute between
the Employee and the Company regarding whether Employee has a Disability shall
be determined in writing by a qualified independent physician mutually
acceptable to the Employee and the Company. If the Employee and the Company
cannot agree as to a qualified independent physician, each shall appoint a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Employee shall be final and conclusive for all purposes of the
Agreement. Employee acknowledges and agrees that a request by the Company for
such a determination shall not be considered as evidence that the Company
regarded the Employee as having a Disability.

 

  c. Termination By Company For Cause. The Company may terminate this Agreement
upon written notice to Employee at any time for “Cause” in accordance with the
procedures provided below. For purposes of this Agreement, “Cause” shall mean:

 

  (i) the material breach of any provision of this Agreement by Employee which
has not been cured within five business (5) days after the Company provides
notice of the breach to Employee; provided, however, if the act or omission that
is the subject of such notice is substantially similar to an act or omission
with respect to which Employee has previously received notice and an opportunity
to cure, then no additional notice is required and this Agreement may be
terminated immediately upon the Company’s election and written notice to
Employee);

 

- 3 -



--------------------------------------------------------------------------------

  (ii) the entry of a plea of guilty or judgment entered after trial finding
Employee guilty of a crime punishable by death or imprisonment in excess of one
year involving moral turpitude (meaning a crime that includes the commission of
an act of gross dishonesty or bad morals);

 

  (iii) willfully engaging by Employee in conduct that the Employee knows or
reasonably should know is detrimental to the reputation, character or standing
or otherwise injurious to the Company or any of its shareholders, direct or
indirect subsidiaries and affiliates, monetarily or otherwise;

 

  (iv) without limiting the generality of Section 7(c)(i), the breach or
threatened breach of any of the provisions of Section 9; or

 

  (v) a ruling in any state or federal court or by an arbitration panel that the
Employee has breached the provisions of a non-compete or non-disclosure
agreement, or any similar agreement or understanding which would in any way
limit, as determined by the Board of Directors of the Company, the Employee’s
ability to perform under this Agreement now or in the future.

 

  d. Termination By Company Without Cause. The Company may terminate this
Agreement at any time, and for any reason, by providing at least thirty (30)
days written notice to Employee.

 

  e. Termination By Employee With Good Reason. Employee may terminate his
employment with good reason anytime after Employee has actual knowledge of the
occurrence, without the written consent of Employee, of one of the following
events (each event being referred to herein as “Good Reason”):

 

  (i) (A) any change in the duties or responsibilities (including reporting
responsibilities) of Employee that is inconsistent in any adverse respect with
Employee’s position(s), duties, responsibilities or status

 

- 4 -



--------------------------------------------------------------------------------

with the Company immediately prior to such change (including any diminution of
such duties or responsibilities) or (B) an adverse change in Employee’s titles
or offices (including, membership on the Board of Directors) with the Company;

 

  (ii) a reduction in Employee’s Base Salary or Bonus opportunity;

 

  (iii) (A) any requirement that Employee travel on Company business to an
extent substantially greater than the travel obligations of Employee immediately
prior to the date of this Agreement or (B) the relocation of the Company’s
principal executive offices or Employee’s own office location to a location more
than thirty (30) miles from their location immediately prior to the date hereof;

 

  (iv) the failure of the Company to continue in effect any material employee
benefit plan, compensation plan, welfare benefit plan or fringe benefit plan in
which Employee is participating immediately prior to the date of this Agreement
or the taking of any action by the Company which would adversely affect
Employee’s participation in or reduce Employee’s benefits under any such plan,
unless Employee is permitted to participate in other plans providing Employee
with substantially equivalent benefits;

 

  (v) any refusal by the Company to continue to permit Employee to engage in
activities not directly related to the business of the Company which Employee
was permitted to engage in prior to the date of this Agreement;

 

  (vi) the Company’s failure to provide in all material respects the
indemnification set forth in the Company’s Articles of Incorporation, By-Laws,
or any other written agreement between Employee and Company;

 

  (vii) a Change in Control of the Company;

 

  (viii) the failure of the Company to obtain the assumption agreement from any
successor as contemplated in Section 12 (a);

 

  (ix) any other breach of a material provision of this Agreement by the
Company.

 

For purposes of clauses (iii) through (vi) and (ix) above, an isolated,
insubstantial and inadvertent action taken in good faith and which is

 

- 5 -



--------------------------------------------------------------------------------

remedied by the Company within ten (10) days after receipt of notice thereof
given by Employee shall not constitute Good Reason. Employee’s right to
terminate employment with Good Reason shall not be affected by Employee’s
incapacity due to mental or physical illness and Employee’s continued employment
shall not constitute consent to, or a waiver of rights with respect to, any
event or condition constituting cause.

 

8. Effect of Termination. Upon the termination of this Agreement, all rights of
Employee which shall have accrued prior to the date of such termination,
including any bonus Fully-Earned through the date of such termination, shall not
be affected in any way.

 

  a Upon Death of Employee.

 

During the Term, if Employee’s employment is terminated due to his death,
Employee’s estate shall be entitled to receive the Base Salary set forth in
Section 3 accrued through the date of death and any bonus Fully-Earned (as
herein defined) through the date of such termination; provided, however,
Employee’s estate shall not be entitled to any other benefits (except as
provided by law or separate agreement). “Fully-Earned” shall mean that for
purposes of determining whether the Employee shall be entitled to a bonus, that
such Employee shall be treated as if he had been employed through the last date
of the regular period for determining whether or not a bonus is payable in the
standard manner that all such employees are evaluated even though Employee is no
longer employed by the Company, and his eligibility for an incentive bonus, if
any, shall be determined accordingly.

 

  b For Disability; By Company Without Cause; By Employee with Cause.

 

If this Agreement is terminated under Section 7, (b),(d) or (e):

 

  (i) All unvested stock options and restricted stock grants previously awarded
to Employee shall remain in full force and effect as if no termination had
occurred, and

 

  (ii) Company shall pay Employee an amount equal to three times his Base
Salary. Further, Employee shall be eligible for continuation of benefits
pursuant to Section 3 (c) subject to compliance with Plan provisions at the
active employee rate until Employee obtains reasonably equivalent employment or
for three (3) years from the date of termination, whichever is earlier. It shall
be a condition precedent of payment to Employee of such payment and continued
benefits pursuant to this Section 8(b) that Employee execute a full and complete
release of the Company, each of its subsidiaries, affiliates and their
respective past, present and future partners, officers, directors, employees,
consultants, attorneys, agents and shareholders, in form and

 

- 6 -



--------------------------------------------------------------------------------

substance reasonably acceptable to the Company, of any claims Employee may have
against any of them, to the extent such claims arise from Employee’s employment
hereunder, and

 

  (iii) Employee shall no longer be bound by the prohibitions contained in
Section 10 hereof prohibiting Employee from engaging or having any interests in,
directly or indirectly, in the competitive business; provided, however, Employee
shall remain bound by the further prohibition contained in Sections 9 and 11,
and

 

  (iv) Except as provided for in this Section 8(B), Employee shall not have any
rights which have not previously accrued upon termination of this Agreement.

 

  c. By Company With Cause

 

In the event of termination of Employee’s employment Section 7(c) Employee shall
be entitled to receive the Base Salary and benefits set forth in Section 3
accrued through the date of termination, and he shall not be entitled to any
other benefits (except as required by law).

 

  d. Gross-Up Payment.

 

  (i) Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company or
any entity resulting from a Change in Control (or other change in ownership) to
or for the benefit of Employee (the “Payments”) would be subject to the excise
tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended
from time to time (the “Code”) (the “Excise Tax”), then the Company shall pay to
Employee an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by Employee of all taxes (including any Excise Tax) imposed upon
the Gross-Up Payment, Employee retains an amount of the Gross-Up Payment equal
to the sum of (x) the Excise Tax imposed upon the Payments and (y) the products
of any deductions disallowed because of the inclusion of the Gross-Up Payment in
Employee’s adjusted gross income and the highest applicable marginal rate of
federal income taxation for the calendar year in which the Gross-Up Payment is
to be made. For purposes of determining the amount of the Gross-Up Payment,
Employee shall be deemed to (A) pay federal income taxes at the highest marginal
rates of federal income taxes at the highest marginal rate of taxation for the
calendar year in which the Gross-Up Payment is to be made, and (B) have
otherwise allowable deductions for federal income tax purposes at least equal to
those which could be disallowed because of the inclusion of the Gross-Up Payment
in Employee’s adjusted gross income.

 

- 7 -



--------------------------------------------------------------------------------

  (ii) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the Determination, it is possible that Gross-Up Payments
which will not have been made by the Company should have been made
(Underpayment) or Gross-Up Payments are made by the Company which should not
have been made (Overpayment), consistent with the calculations required to be
made hereunder. In the event that Employee thereafter is required to make
payment of any Excise Tax or additional Excise Tax, any such Underpayment
(together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code) shall be promptly paid by the Company to or for the benefit of Employee.
In the event the amount of the Gross-Up Payment exceeds the amount necessary to
reimburse Employee for his Excise Tax, any such Overpayment (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code) shall be
promptly paid by Employee (to the extent he has received a refund if the
applicable Excise Tax has been paid to the Internal Revenue Service) to or for
the benefit of the Company. Employee shall cooperate, to the extent his expenses
are reimbursed by the Company, with any reasonable requests by the Company in
connection with any contest or disputes with the Internal Revenue Service in
connection with the Excise Tax.

 

9. Confidential Information.

 

  (a) The Company shall disclose to Employee, or place Employee in a position to
have access to or develop, trade secrets or confidential information of Company
or its affiliates; and/or shall entrust Employee with business opportunities of
Company or affiliates; and/or shall place Employee in a position to develop
business good will on behalf of Company or its affiliates.

 

  (b) The Employee acknowledges that in his employment hereunder he occupies a
position of trust and confidence and agrees that he will treat as confidential
and will not, without prior written authorization from the Company, directly or
indirectly, disclose or make known to any person or use for his own benefit or
gain, the methods, process or manner of accomplishing the business undertaken by
the Company or its affiliates, or any information, plans, formulas, products,
trade secrets, marketing or merchandising strategies, or confidential material
or information and instructions, technical or otherwise, issued or published for
the sole use of the company, or information which is disclosed to the Employee
or in any acquired by him during the term of this Agreement, or any information
concerning the present or future business, processes, or methods of operation of
the Company or its affiliates, or concerning improvement, inventions or know how
relating to the same or any part

 

- 8 -



--------------------------------------------------------------------------------

thereof, it being the intent of the Company, with which intent the Employee
hereby agrees, to restrict him from disseminating or using for his own benefit
any information belonging directly or indirectly to the Company which is
unpublished and not readily available to the general public.

 

  (c) All information, ideas, concepts, improvements, discoveries, and
inventions, whether patentable or not, that are conceived, made, developed or
acquired by Employee, individually or in conjunction with others, during
Employee’s employment with Company (whether during business hours or otherwise
and whether on the premises of the Company or an affiliate or otherwise) that
relate to the business, products or services of the Company or any affiliate
shall be disclosed to the Board of Directors and are and shall be the sole and
exclusive property of the Company or such affiliate. Moreover, all documents,
drawings, memoranda, notes, records, files, correspondence, manuals, models,
specifications, computer programs, e-mail, voice mail, electronic data bases,
maps and all other writings and materials of any type embodying any such
information, ideas, concepts, improvements, discoveries and inventions are and
shall be the sole and exclusive property of the Company. Upon termination of
Employee’s employment by the Company, for any reason, Employee promptly shall
deliver the same, and all copies thereof, to the Company.

 

  (d) If, during Employee’s employment by the Company, Employee creates any work
of authorship fixed in any tangible medium of expression that is the subject
matter of copyright (such as video tapes, written presentations, or
acquisitions, computer programs, e-mail, voice mail, electronic data bases,
drawings, maps, architectural renditions, models, manuals, brochures or the
like) relating to the Company’s business, products or services, whether such
work is created solely by Employee or jointly with others (whether during
business hours or otherwise and whether on the Company’s premises or otherwise),
the Company shall be deemed the author of such work if the work is prepared by
Employee in the scope of Employee’s employment.

 

10. Non-Competition Obligations.

 

  a. In exchange for Company’s promise to continue to divulge proprietary
confidential trade secret like information as described in Section 9 above to
Employee and in order to induce Company to make payments to Employee upon the
occurrence of a termination of this Agreement or change of control as described
in this Agreement, Employee hereby undertakes and agrees as follows:

 

  (i) Employee will not, directly or indirectly, for Employee or for others
engage in any business in the geographic area competitive with Company’s or any
of its affiliates line of specialty property and/or casualty insurance business
as of the date of the termination of the employment relationship;

 

- 9 -



--------------------------------------------------------------------------------

  (ii) render advice, or services to or otherwise assist, any other person who
is engaged, directly or indirectly in any business in the geographic area
(defined as those areas by county in which Company has customers) that is
competitive with Company for its affiliates line of specialty property or
casualty insurance business as of the date of the termination of the employment
relationship;

 

  (iii) Employee shall not, directly or indirectly for Employee’s or others,
following termination of Employee’s employment with the Company, encourage or
induce any current or former employee of the Company or any of its affiliates to
leave the employment of the Company or any of its affiliates or offer
employment, retain, hire or assist in the hiring of any such employee by any
person, association or entity not affiliated with the Company or any of its
affiliates; provided, however, that nothing in this subsection (iii) shall
prohibit Employee from offering employment to any prior employee of the Company
or any of its affiliates who was not employed by the Company or any of its
affiliates at any time in the twelve months prior to the termination of
Employee’s employment (i.e. this subsection (iii) shall not apply to any prior
employee who was not employed by the Company or any of its affiliates during the
twelve months preceding the termination of Employee).

 

  b. The non-competition obligation set forth in this Section 10 shall apply
during Employee’s employment and for a period of one year after termination of
employment.

 

11. No Interference With Company Relationships. For a period of one year
following a termination of Employee’s employment under this Agreement, Employee
shall not, either on Employee’s own behalf or as an agent, consult, partner,
shareholder, employee, owner or representative of any person or entity:

 

  a. directly or indirectly interfere with any of Company’s relationships with
any of its customers, prospects or clients or induce, or encourage any customer
or client to stop doing business with Company or to induce or encourage any
prospect to not retain the services of Company;

 

  b. solicit or attempt to solicit, directly or indirectly, any business of any
of Company’s customers/clients or prospects;

 

  c. take any action, directly or indirectly, to obtain any customer or prospect
of Company or any business from any company customer/client or prospect;

 

  d. or otherwise interfere with any business from any of Company’s
customers/clients or prospects.

 

- 10 -



--------------------------------------------------------------------------------

The term “prospect” means any person or entity for whom or for which a premium
quotation or proposal for services had been prepared by Company within twelve
months of Employee’s termination of employment.

 

12. Change Of Control.

 

  (a) For purposes of this Agreement, a “change of control” shall be deemed to
occur at such time as any “person” or “group” (as such terms are used in Section
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the rules and regulations promulgated thereunder), other
than any “person” or “group” of which Employee is an affiliate, is or becomes
the “beneficial owner” (as defined in Rule 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of more than thirty percent of the total
outstanding voting stock of the Company; provided, however, a public offering of
any of such Company stock shall not be deemed a “change of control” for purposes
hereof.

 

  (b) For purposes of Subsection (a), the term “affiliate” means, with respect
to any individual or a corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind (each a “person”), any other person that directly or
indirectly controls or is controlled by or under common control with such
person. For the purposes of this definition, “control” when used with respect to
any person, means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of such person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms of “affiliated”, “controlling” and “controlled” have meanings correlated
to the foregoing.

 

13. Successors and Assigns. This Agreement is personal in its nature and neither
of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder, provided,
however, that the provisions hereof shall enure to the benefit of, and be
binding upon, each successor of the Company, whether by merger, consolidation,
acquisition or otherwise, unless otherwise agreed to by the Employee and the
Company.

 

14. Notices. Any notice required or permitted to be given to the Employee
pursuant to this Agreement shall be sufficiently given if sent to the Employee
by registered or certified mail addressed to the Employee at 10101 Reunion
Place, Ste. 500, San Antonio, Texas 78216, or at such other address as he shall
designate by notice to the Company, and any notice required or permitted to be
given to the Company pursuant to this Agreement shall be sufficiently given if
sent to the Company by registered or certified mail addressed to it at 10101
Reunion Place, Ste. 500, San Antonio, Texas 78216, or at such other address as
it shall designate by notice to the Employee.

 

- 11 -



--------------------------------------------------------------------------------

15. Invalid Provisions. The invalidity or unenforceability of a particular
provision of this Agreement shall not effect the enforceability of any other
provisions hereof and this Agreement shall be construed in all respects as if
such invalid or unenforceable provision were omitted.

 

16. Amendments To The Agreement. This Agreement may only be amended in writing
by an agreement executed by both parties hereto.

 

17. Entire Agreement. This Agreement contains the entire agreement of the
parties hereto and supercedes any and all prior agreements, oral or written, and
negotiations between said parties regarding the subject matter contained herein.

 

18. Applicable Law and Venue. This Agreement is entered into under, and shall be
governed for all purposes, by the laws of the State of Texas; with venue of any
lawsuit between the parties in State District Court, Bexar County, Texas.

 

19. No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

 

20. Severability. If a Court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
unenforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

 

21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one in the same agreement.

 

22. Withholding of Taxes and Other Employee Deductions. The Company may withhold
from any benefits and payments made pursuant to this Agreement all federal,
state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and any and all other normal employee
deductions made with respect to the Company’s employees generally.

 

- 12 -



--------------------------------------------------------------------------------

In witness whereof, the parties hereto have executed this Agreement as of the
day and year above written.

 

Argonaut Group, Inc.:

 

Employee:

By:

 

/s/ John Power

--------------------------------------------------------------------------------

 

/s/ Mark E. Watson III

--------------------------------------------------------------------------------

   

John Power, Chairman

 

Mark E. Watson III

   

Compensation Committee

       

Board of Directors

       

Argonaut Group, Inc.

   

 

- 13 -